Exhibit 10.2

 

LIFELINE SYSTEMS, INC.

 

Restricted Stock Agreement

Granted Under 2000 Stock Incentive Plan

 

This Agreement evidences the grant of restricted stock by Lifeline Systems,
Inc., a Massachusetts corporation (the “Company”), on December 7, 2005 (the
“Effective Date”) to Ronald Feinstein, the President and Chief Executive Officer
of the Company (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1. Issuance of Shares.

 

The Company hereby issues to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2000 Stock Incentive
Plan, as amended (the “Plan”), 60,000 shares (the “Shares”) of common stock,
$0.02 par value per share, of the Company (“Common Stock”). The Company shall
issue to the Participant one or more certificates in the name of the Participant
for that number of Shares issued to the Participant. The Participant agrees that
the Shares shall be subject to forfeiture pursuant to Section 2 of this
Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.

 

2. Forfeiture.

 

(a) In the event that the Participant ceases to be employed by the Company for
any reason or no reason, with or without cause (the “Employment Termination
Date”), prior to May 1, 2011, the Participant shall forfeit to the Company,
without compensation, all of the Unvested Shares (as defined below).

 

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the Employment Termination Date. The “Applicable Percentage” shall
be (i) 100% during the period commencing on the Effective Date and ending
April 30, 2009, (ii) 66 2/3% during the period from May 1, 2009 through and
including April 30, 2010, (iii) 33 1/3% during the period from May 1, 2010
through and including April 30, 2011 and (iv) zero on and after May 1, 2011.

 

(b) Notwithstanding subsection (a) above, in the event that the Participant’s
employment is terminated pursuant to Section 11(iii) of that certain Employment
and Noncompetition Agreement, effective as of May 1, 2003, as amended (the
“Employment Agreement”), any Unvested Shares that would otherwise cease to be
Unvested Shares pursuant to subsection (a) above within the twelve-month period
following such date of termination, shall cease to be Unvested Shares and shall
no longer be subject to forfeiture pursuant to subsection (a).

 

(c) Notwithstanding Section 8(c)(3) of the Plan, upon a Change in Control Event
resulting in consideration to the shareholders of the Company of more than
$20.95 (subject to appropriate adjustment in the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other



--------------------------------------------------------------------------------

similar change in capitalization or event, or any distribution to holders of
Common Stock other than a normal cash dividend) per share of Common Stock (as
valued by the Board of Directors of the Company), any restrictions and
conditions on the Shares (including the forfeiture provisions of subsection (a))
shall automatically be deemed terminated or satisfied. Upon a Change in Control
Event resulting in consideration which is not more than $20.95 (subject to
appropriate adjustment as described in the prior sentence) per share of Common
Stock, such restrictions and conditions shall remain in effect in accordance
with their terms.

 

(d) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

 

3. Forfeiture Procedure.

 

(a) At any time following an Employment Termination Date, the Company may
deliver or mail to the Participant (or his estate) a written notice of
forfeiture. Such notice shall specify the number of Shares to be forfeited by
the Participant (or his estate).

 

(b) Within 10 days after delivery to the Participant of the Company’s notice of
forfeiture pursuant to subsection (a) above, the Participant (or his estate)
shall, pursuant to the provisions of the Joint Escrow Instructions referred to
in Section 5 below, tender to the Company at its principal offices, for no
consideration, the certificate or certificates representing the Shares to be
forfeited, duly endorsed in blank or with duly endorsed stock powers attached
thereto, all in form suitable for the transfer of such Shares to the Company.

 

(c) After the time at which any Shares are required to be delivered to the
Company for transfer to the Company pursuant to subsection (b) above, the
Company shall not pay any dividend to the Participant on account of such Shares
or permit the Participant to exercise any of the privileges or rights of a
stockholder with respect to such Shares, but shall, in so far as permitted by
law, treat the Company as the owner of such Shares.

 

4. Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, that are subject
to forfeiture, except that the Participant may transfer such Shares (i) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
obligations set forth in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, except as otherwise set forth in this
Agreement, the securities or other property received by the Participant in
connection with such transaction shall remain subject to this Agreement.

 

2



--------------------------------------------------------------------------------

5. Escrow.

 

The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A. The
Joint Escrow Instructions shall be delivered to the Secretary of the Company, as
escrow agent thereunder. The Participant shall deliver to such escrow agent a
stock assignment duly endorsed in blank, in the form attached to this Agreement
as Exhibit B, and hereby instructs the Company to deliver to such escrow agent,
on behalf of the Participant, the certificate(s) evidencing the Shares issued
hereunder. Such materials shall be held by such escrow agent pursuant to the
terms of such Joint Escrow Instructions.

 

6. Restrictive Legends.

 

All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and a forfeiture requirement set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Chief Financial Officer of the corporation.”

 

7. Provisions of the Plan.

 

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

(b) As provided in the Plan, upon the occurrence of an Acquisition Event (as
defined in the Plan), the forfeiture and other rights of the Company hereunder
shall inure to the benefit of the Company’s successor and shall apply to the
cash, securities or other property which the Shares were converted into or
exchanged for pursuant to such Acquisition Event in the same manner and to the
same extent as they applied to the Shares under this Agreement. If, in
connection with an Acquisition Event, a portion of the cash, securities and/or
other property received upon the conversion or exchange of the Shares is to be
placed into escrow to secure indemnification or similar obligations, the mix
between the vested and unvested portion of such cash, securities and/or other
property that is placed into escrow shall be the same as the mix between the
vested and unvested portion of such cash, securities and/or other property that
is not subject to escrow.

 

8. Withholding Taxes; Section 83(b) Election.

 

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the issuance of the Shares to the Participant or the lapse of the Company’s
right to reacquire the Shares upon the forfeiture thereof.

 

3



--------------------------------------------------------------------------------

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this issuance of Shares or the transactions contemplated by
this Agreement. The Participant understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are acquired rather
than when and as the Company’s right to reacquire the Shares upon forfeiture
expires by filing an election under Section 83(b) of the Code with the I.R.S.
within 30 days from the date of issuance.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83 (b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

9. Miscellaneous.

 

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee of the Company (not through the act of being hired or
acquiring shares hereunder). The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

 

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

 

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

 

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 9(e).

 

4



--------------------------------------------------------------------------------

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the Shares, and supersede all
prior agreements and understandings, relating to the subject matter of this
Agreement. In the event of an inconsistency between this Agreement and the
Employment Agreement, the provisions of this Agreement shall govern.

 

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

 

(j) Participant’s Acknowledgments. The Participant acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of the Participant’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; (iv) is fully aware of the legal and binding
effect of this Agreement; and (v) understands that the law firm of Wilmer Cutler
Pickering Hale and Dorr LLP is acting as counsel to the Company in connection
with the transactions contemplated by the Agreement, and is not acting as
counsel for the Participant.

 

(k) In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification or shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a normal cash dividend, the vesting schedule shall be
appropriately adjusted as determined by the Board of Directors.

 

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

LIFELINE SYSTEMS, INC.

By:

  /s/    L. DENNIS SHAPIRO        

Name:

  L. Dennis Shapiro

Title:

  Chairman

Address:

 

111 Lawrence Street

   

Framingham, MA 01702

/s/    RONALD FEINSTEIN         Ronald Feinstein

Address:

 

c/o Lifeline Systems, Inc.

   

111 Lawrence Street

   

Framingham, MA 01702

 

6



--------------------------------------------------------------------------------

 

Exhibit A

 

LIFELINE SYSTEMS, INC.

 

Joint Escrow Instructions

 

December 7, 2005

 

Jeffrey A. Stein

Secretary – Lifeline Systems, Inc.

c/o Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

 

Dear Sir:

 

As Escrow Agent for Lifeline Systems, Inc., a Massachusetts corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”),
effective as of December 7, 2005, to which a copy of these Joint Escrow
Instructions is attached (the “Company”), and the undersigned person (“Holder”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the Agreement in accordance with the following
instructions:

 

1. Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this paragraph 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.

 

2. Closing of Forfeiture.

 

(a) Upon any required forfeiture of the Shares pursuant to the Agreement, the
Company shall give to Holder and you a written notice specifying the number of
Shares to be forfeited, as determined pursuant to the Agreement, and the time
for a closing hereunder (the “Closing”) at the principal office of the Company.
Holder and the Company hereby irrevocably authorize and direct you to close the
transaction contemplated by such notice in accordance with the terms of said
notice.

 

(b) At the Closing, you are directed (i) to date the stock assignment form or
forms necessary for the transfer of the Shares, (ii) to fill in on such form or
forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.

 

3. Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares which are no longer subject to forfeiture.



--------------------------------------------------------------------------------

4. Duties of Escrow Agent.

 

(a) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

(b) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

(c) You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or Company, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or Company by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

 

(d) You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

 

(e) You shall be entitled to employ such legal counsel, including Wilmer Cutler
Pickering Hale and Dorr LLP, and other experts as you may deem necessary
properly to advise you in connection with your obligations hereunder and may
rely upon the advice of such counsel.

 

(f) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Secretary of the Company or (ii) you resign by written
notice to each party. In the event of a termination under clause (i), your
successor as Secretary shall become Escrow Agent hereunder; in the event of a
termination under clause (ii), the Company shall appoint a successor Escrow
Agent hereunder.

 

(g) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

(h) It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

A-2



--------------------------------------------------------------------------------

(i) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.

 

(j) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs and expenses, including attorneys’ fees and
disbursements, for anything done or omitted to be done by you as Escrow Agent in
connection with this Agreement or the performance of your duties hereunder,
except such as shall result from your gross negligence or willful misconduct.

 

5. Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

 

COMPANY:    Notices to the Company shall be sent to the address set forth below
the Company’s signature below, Attn: Chairman of the Board of Directors. HOLDER:
   Notices to Holder shall be sent to the address set forth below Holder’s
signature below. ESCROW AGENT:    Notices to the Escrow Agent shall be sent to
the address set forth in the salutation hereto.

 

6. Miscellaneous.

 

(a) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.

 

(b) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

[Remainder of Page Intentionally Left Blank]

 

A-3



--------------------------------------------------------------------------------

Very truly yours,

LIFELINE SYSTEMS, INC.

By:

  /s/    L. DENNIS SHAPIRO        

Name:

  L. Dennis Shapiro

Title:

  Chairman

Address:

 

111 Lawrence Street

   

Framingham, MA 01702

HOLDER:

/s/    RONALD FEINSTEIN         Ronald Feinstein

Address:

  c/o Lifeline Systems, Inc.    

111 Lawrence Street

   

Framingham, MA 01702

 

ESCROW AGENT: /s/    JEFFREY A. STEIN         Jeffrey A. Stein

 

A-4



--------------------------------------------------------------------------------

 

Exhibit B

 

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                 (                        ) shares of Common
Stock, $0.02 par value per share, of Lifeline Systems, Inc. (the “Corporation”)
standing in my name on the books of the Corporation represented by
Certificate(s) Number                          herewith, and do hereby
irrevocably constitute and appoint                                         
                 attorney to transfer the said stock on the books of the
Corporation with full power of substitution in the premises.

 

        Dated:                              IN PRESENCE OF                  

 

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.